As filed with the Securities and Exchange Commission on April 14 , 2015 File No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] Franklin Mutual Series Funds (Exact Name of Registrant as Specified in Charter) (201) 912 - (Registrant's Area Code and Telephone Number) 101 John F. Kennedy Parkway, Short Hills, NJ 07078 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class C, and Class Z Shares of beneficial interest, no par value, of Franklin Mutual Quest Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filng will become effective on May 14, 2015 pursuant to Rule 488 under the Securities Act of 1933 . FRANKLIN MUTUAL RECOVERY FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin Mutual Recovery Fund (the “Recovery Fund”) scheduled for July 15, 2015, at [2:00 p.m.], Pacific time. They discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy to vote on important issues relating to the Recovery Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. FRANKLIN MUTUAL RECOVERY FUND 101 John F. Kennedy Parkway Short Hills, NJ 07078-2702 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on July 15, 2015 To the Shareholders of the Franklin Mutual Recovery Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin Mutual Recovery Fund (the “Recovery Fund”), will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, CA, 94403-1906, on July15, 2015, at [2:00 p.m.], Pacific time. The Meeting is being called for the following purposes: 1. To approve an Agreement and Plan of Reorganization (the “Plan”) between the Recovery Fund and Franklin Mutual Series Funds, on behalf of its series, the Franklin Mutual Quest Fund (the “Quest Fund”), that provides for the reorganization of the Recovery Fund from a closed-end investment company operating as an interval fund into an open-end investment company through: (i) the acquisition of substantially all of the assets of the Recovery Fund by the Quest Fund in exchange solely for shares of the Quest Fund, (ii) the distribution of such shares to the shareholders of the Recovery Fund, and (iii) the complete liquidation and dissolution of the Recovery Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the transaction proposed for the Recovery Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on March 31, 2015 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees, Steven J. Gray Secretary May , 2015 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Recovery Fund urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy, by giving written notice of revocation to the Recovery Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You may also be able to vote by touch-tone telephone by calling the toll-free number printed on your proxy card and following the recorded instructions. In addition, you may also be able to vote through the Internet by visiting the website printed on your proxy card and following the on-line instructions. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 3 What am I being asked to vote upon regarding the Plan? 3 What will happen if the shareholders approve the Plan? 3 How will the Transaction affect me? 4 What are the federal income tax consequences of the Transaction? 6 How do the distribution and purchase procedures of the Funds compare? 6 How do the redemption procedures and exchange privileges of the Funds compare? 7 What is the anticipated timing of the Transaction? 7 What happens if the Transaction is not approved? 7 How will shareholder voting be handled? 7 What is the Board’s recommendation regarding the proposal? 8 COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS 8 Are there any significant differences between the investment goals, strategies, and policies of the Funds? 8 How do the principal investment risks of the Fund compare? 9 What are the differences between a closed-end fund that operates as an interval fund such as the Recovery Fund and an open-end fund such as the Quest Fund? 9 What are the distribution and purchase procedures of the Funds? 10 What are the redemption procedures and exchange privileges of the Funds? 11 Who manages the Funds? 11 What are the Funds’ investment management fees? 13 What are the fees and expenses of each Fund and what might they be after the Transaction? 14 How do the performance records of the Funds compare? 17 Where can I find more financial and performance information about the Funds? 18 What are other key features of the Funds? 18 REASONS FOR THE TRANSACTION 20 INFORMATION ABOUT THE TRANSACTION 22 How will the Transaction be carried out? 22 Who will pay the expenses of the Transaction? 23 What should I know about Quest Fund Shares? 23 What are the capitalizations of the Funds and what might the Quest Fund’s capitalization be after the Transaction? 24 COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS 25 How do the fundamental investment policies of the Funds differ? 29 What are the principal investment risks associated with investments in the Funds? 31 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 34 INFORMATION ABOUT THE FUNDS 37 FURTHER INFORMATION ABOUT THE FUNDS 38 VOTING INFORMATION 41 How many votes are necessary to approve the Plan? 41 How do I ensure my vote is accurately recorded? 41 May I revoke my proxy? 42 What other matters will be voted upon at the Meeting? 42 Who is entitled to vote? 42 How will proxies be solicited? 42 Are there dissenters’ rights? 43 PRINCIPAL HOLDERS OF SHARES 43 SHAREHOLDER PROPOSALS 44 ADJOURNMENT 44 GLOSSARY 45 EXHIBITS TO PROSPECTUS/PROXY STATEMENT 46 A. Form of Agreement and Plan of Reorganization B. Financial Highlights of the Recovery Fund and the Quest Fund C. Principal Holders of Securities D. Prospectus of Franklin Mutual Quest Fund - Class A, Class C, Class R, Class R6 and Class Z shares, dated May 1, 2015 (enclosed) PROSPECTUS/PROXY STATEMENT Dated May, 2015 Acquisition of Substantially All of the Assets of FRANKLIN MUTUAL RECOVERY FUND By and in Exchange for Shares of FRANKLIN MUTUAL QUEST FUND (a series of Franklin Mutual Series Funds) (“FMSF” and, together with Franklin Mutual Recovery Fund, the “Trusts”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin Mutual Recovery Fund (the “Recovery Fund”). At the Meeting, shareholders of the Recovery Fund will be asked to approve or disapprove an Agreement and Plan of Reorganization (the “Plan”). If the Recovery Fund’s shareholders vote to approve the Plan, substantially all of the assets of the Recovery Fund will be acquired by the Franklin Mutual Quest Fund (the “Quest Fund”), a series of FMSF, in exchange for Class A, Class C and Class Z shares of the Quest Fund. As a consequence of the proposed reorganization, the shareholders of the Recovery Fund would reorganize from a closed-end investment company operating as an interval fund into an open-end investment company with similar investment goals and strategies that offers daily liquidity to its shareholders. The principal offices of the Trusts are located at 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2702. You can reach the offices of the Trusts by calling (800) [342-5236.] The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, CA, on July 15, 2015 at [2:00 p.m.], Pacific time. The Board of Trustees of the Recovery Fund (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about [May , 2015.] If the Recovery Fund’s shareholders vote to approve the Plan, you will receive Class A shares of the Quest Fund with an aggregate net asset value (“NAV”) equivalent to your investment in Class A shares of the Recovery Fund, Class C shares of the Quest Fund with an aggregate NAV equivalent to your investment in Class C shares of the Recovery Fund, and Class Z shares of the Quest Fund with an aggregate NAV equivalent to your investment in Advisor Class shares of the Recovery Fund. The Recovery Fund will then be liquidated and dissolved. The Recovery Fund and the Quest Fund (each, a “Fund” and, collectively, the “Funds”) have similar investment goals and strategies, but have certain differences in risks which primarily relate to the operation of the Recovery Fund as a closed-end investment company and Quest Fund as an open-end investment company. The Recovery Fund’s investment goal is capital appreciation, and the Quest Fund’s investment goal is capital appreciation, which may occasionally be short term. The Quest Fund’s secondary goal is income. Both Funds are managed with a value-oriented approach and invest in similar types of equity and debt securities in the following categories: (i) undervalued securities; (ii) distressed companies and (iii) merger arbitrage securities. This Prospectus/Proxy Statement includes information about the Plan and the Quest Fund that you should know before voting on the Plan that could result in an investment in the Quest Fund. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the Recovery Fund and the Quest Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: • The Prospectus of the Recovery Fund - Class A, Class C and Advisor Class shares dated August 1, 2014 (the “Recovery Fund Prospectus”), as amended to date, which is incorporated by reference into and considered a part of this Prospectus/Proxy Statement. • The Prospectus of the Quest Fund - Class A, Class C, Class R, Class R6 and Class Z dated May 1, 2015 (the “Quest Fund Prospectus”), which is enclosed with, incorporated by reference into and considered a part of this Prospectus/Proxy Statement. • A Statement of Additional Information (“SAI”) dated May , 2015, relating to this Prospectus/Proxy Statement, which has been filed with the SEC is incorporated by reference into and is considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement, the Recovery Fund Prospectus or the Quest Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. 2 SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement. You should read the more complete information in the rest of this Prospectus/Proxy Statement, including the form of the Plan (attached as Exhibit A) and the Quest Fund Prospectus (enclosed). What am I being asked to vote upon regarding the Plan? Shareholders of the Recovery Fund are being asked to approve the Plan between the Recovery Fund, a closed-end investment company operating as an interval fund, and FMSF, on behalf of its series, the Quest Fund, an open-end investment company. The Plan provides for: (1) the acquisition of substantially all of the assets of the Recovery Fund by the Quest Fund in exchange solely for shares of the Quest Fund, (2) the distribution of such shares to the shareholders of the Recovery Fund, and (3) the complete liquidation and dissolution of the Recovery Fund. As a consequence of the proposed reorganization, the Recovery Fund would reorganize from a closed-end investment company operating as an interval fund into an open-end investment company with similar investment goals and strategies that offers daily liquidity to its shareholders. What will happen if the shareholders approve the Plan? If shareholders of the Recovery Fund vote to approve the Plan, (1) substantially all of the assets of the Recovery Fund will be acquired by the Quest Fund in exchange for Class A shares (“Quest Fund Class A shares”), Class C shares (“Quest Fund Class C shares”), and Class Z shares of the Quest Fund (“Quest Fund Class Z shares” and, all together, “Quest Fund Shares”); and (2) Quest Fund Shares received by the Recovery Fund in the exchange will then be distributed to shareholders of the Recovery Fund as follows: Class A shareholders of the Recovery Fund will receive Quest Fund Class A shares of equivalent aggregate NAV to their investment in Class A shares of the Recovery Fund, Class C shareholders of the Recovery Fund will receive Quest Fund Class C shares of equivalent aggregate NAV to their investment in Class C shares of the Recovery Fund, and Advisor Class shareholders of the Recovery Fund will receive Quest Fund Class Z shares of equivalent aggregate NAV to their investment in Advisor Class shares of the Recovery Fund. Because the Funds have different NAVs per share, the number of Quest Fund Shares that you receive will likely be different than the number of the Recovery Fund shares that you own, but the total value of your investment will be the same immediately before and after the exchange. After Quest Fund Shares are distributed to the Recovery Fund’s shareholders, the Recovery Fund will be completely liquidated and dissolved. (The proposed transaction is referred to in this Prospectus/Proxy Statement as the “Transaction.”) As a result of the Transaction, you will cease to be a shareholder of the Recovery Fund and will become a shareholder of the Quest Fund. If approved by shareholders, this exchange is expected to occur on or about [August 21,] 2015. For more information concerning the differences and similarities regarding share purchase, redemption and exchange procedures of the Recovery Fund and the Quest Fund, please see “COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the distribution and purchase procedures of the Funds?” and “ What are the redemption procedures and exchange privileges of the Funds? ” 3 How will the Transaction affect me? If the Transaction is completed, you will cease to be a shareholder of the Recovery Fund and become a shareholder of the Quest Fund. Below are summarized some of the favorable considerations for deciding whether to approve the Plan: Similar Investment Goal, Strategies, Policies and Risks . The Recovery Fund’s investment goal is capital appreciation. The Quest Fund’s investment goal is capital appreciation, which may occasionally be short term. The Quest Fund’s secondary goal is income. Both Funds are managed with a value-oriented approach and invest in similar types of equity and debt securities in the following categories: (i) undervalued securities; (ii) distressed companies; and (iii) merger arbitrage securities. Both Funds invest in U.S. and foreign securities, and may utilize derivatives instruments including currency forwards, currency futures, call options on equity securities and swap agreements to achieve their investment goals. The Funds are also subject to many of the same principal investment risks including: market, value style investing, foreign securities, smaller and midsize companies, derivative instruments, merger arbitrage and distressed companies, credit, high yield/lower rated debt, and management risk. The Quest Fund will not have the following principal investment risks of the Recovery Fund: borrowing and leverage; decline in the Fund’s NAV due to repurchases; liquidity, illiquid securities, short sales, loan participations and trade claims, and anti-takeover provisions. However, to a lesser extent than the Recovery Fund, the Quest Fund invests in illiquid securities, loan participations and trade claims and engages in short sales. As a result, the Quest Fund is exposed to the risks of such investments and investment techniques. For a more complete discussion, see the sections below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ Are there any significant differences between the investment goals, strategies, and policies of the Funds” and “ COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS – How do the fundamental investment policies of the Funds differ?” and “What are the principal investment risks associated with investments in the Funds?” Daily Liquidity for Shareholders . As a closed-end, interval fund, shares of the Recovery Fund may only be redeemed once per quarter. Currently, the Recovery Fund conducts quarterly repurchase offers for between 5% and 25% of the Recovery Fund’s outstanding shares at NAV. By reorganizing the Recovery Fund into the Quest Fund, shareholders will be permitted to redeem their Quest Fund Shares on any business day, thereby significantly enhancing their liquidity. For more information concerning the differences and similarities regarding share purchase, redemption and exchange procedures of the Recovery Fund and Quest Fund, please see “COMPARISON OF SOME IMPORTANT FEATURES OF THE FUND – What are the distribution and purchase procedures of the Funds?” and “ What are the redemption procedures and exchange privileges of the Funds? ” Potential Cost Savings . As shown in the chart below, the total annual operating expenses of the Quest Fund Shares are less than those of the corresponding share class of the Recovery Fund. In addition, Franklin Mutual Advisers, LLC (“FMA” or the “Investment Manager”) believes that it is unlikely that the Recovery Fund will experience significant future net sales that would allow the Recovery Fund’s expenses to decrease as a percentage of net assets by being spread across a larger asset base. The following table compares the annualized net expense ratio, after any applicable management fee reductions, for each class of shares of the Quest Fund that will be received by shareholders of the Recovery Fund in connection with the Transaction, based on the Quest Fund’s fiscal year ended December 31, 2014, with those of each class of shares of the Recovery Fund, based on its fiscal year ended March 31, 2014: 4 ANNUAL FUND OPERATING EXPENSES 1 Share Class Recovery Fund Quest Fund Class A 1.53% 1.11% Class C 2.25% 1.81% Advisor Class/Class Z 1.25% 0.81% 1. Expense ratios reflect annual fund operating expenses for March 31, 2014 for the Recovery Fund and December31, 2014 for the Quest Fund, the most recent fiscal year of each Fund. The expense ratios have not been audited. As of December 31, 2014, the Quest Fund had a significantly larger asset base (approximately $6.0 billion) than the Recovery Fund (approximately $50.3 million). The Transaction is not projected to have a material impact on the expense ratio of the Quest Fund. For a more detailed comparison of the Funds’ fees and expenses, see the sections below captioned “COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the Funds’ investment management fees? ” and “ What are the fees and expenses of each of the Funds and what might they be after the Transaction? ” In evaluating the Transaction, shareholders may also wish to consider the following: Management Fee Structure . The Recovery Fund is currently subject to a performance based management fee, whereas the Quest Fund is subject to an asset based management fee. By reorganizing into the Quest Fund, the Recovery Fund’s performance fee will effectively be replaced by the Quest Fund’s asset based fee. For more information, see the section titled “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the Funds’ investment management fees?” Stronger Relative Past Performance . As shown in the table below, the Quest Fund has outperformed the Recovery Fund for the one, three, five and ten year and since inception periods. The average total return figures for Class A shares at NAV, as of March 31, 2015, are shown below. 5 Average Annual Total Return (at NAV) As of 3/31/15 Recovery Fund Class A Quest Fund Class A 1 Year -1.66% 2.97% 3 Year 9.70% 11.39% 5 Year 7.00% 9.05% 10 Year 3.13% 7.49% Since Inception 5.22% (6/2/03) 12.78% (9/26/80) More detailed performance information is included below under the section “How do the performance records of the Funds compare?” in this Prospectus/Proxy Statement. Costs of the Transaction. Each Fund will pay 25% of the expenses of the Transaction, including proxy solicitation costs. FMA will pay the remaining 50% of such expenses. The total amount of the expenses for the Transaction is estimated to be approximately $200,000. However, in light of the current expense waivers that are in place for the Recovery Fund, FMA or its affiliate, will ultimately pay the Recovery Fund’s portion of the Transaction expenses. What are the federal income tax consequences of the Transaction? The Transaction is intended to qualify as a tax-free reorganization for federal income tax purposes, and the Funds anticipate receiving a legal opinion to that effect, although there can be no assurance that the Internal Revenue Service (“IRS”) will adopt a similar position. This means that, subject to the limited exceptions described below under the heading “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION,” the shareholders of the Recovery Fund will recognize no income, gain or loss for federal income tax purposes upon the exchange of all of their shares in the Recovery Fund for shares in the Quest Fund. Shareholders should consult their tax adviser about state and local tax consequences of the Transaction, if any, because the information about tax consequences in this Prospectus/Proxy Statement relates only to the federal income tax consequences of the Transaction. For more information about the tax consequences of the Transaction, please see the section “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION.” How do the distribution and purchase procedures of the Funds compare? Shares of the Recovery Fund and Quest Fund are sold on a continuous basis by Franklin Templeton Distributors, Inc. (“Distributors”). Distribution and purchase procedures are generally the same for each Fund. One difference between the Funds is the minimum investment requirement for the Quest Fund is $1,000 while the minimum investment required for the Recovery Fund is $10,000. For a more complete discussion, see the section below titled: “COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the distribution and purchase procedures of the Funds?” 6 How do the redemption procedures and exchange privileges of the Funds compare? Unlike the Quest Fund, the Recovery Fund does not permit daily redemptions or repurchases of its outstanding shares. Instead, the Recovery Fund offers shareholders limited liquidity by conducting periodic repurchase offers for their shares. The Funds have similar exchange privileges except that the Recovery Fund’s shareholders may exchange their shares for shares of another Franklin Templeton Fund only in conjunction with a periodic repurchase offer. For a more complete discussion, see the section below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the redemption procedures and exchange privileges of the Funds?” What is the anticipated timing of the Transaction? The meeting of the shareholders is scheduled to occur on July 15, 2015. If all necessary approvals are obtained, the Transaction will likely be completed on or about [August 21,] 2015. What happens if the Transaction is not approved? If the Transaction is not approved by the Recovery Fund’s shareholders or does not close for any reason, such shareholders will remain shareholders of the Recovery Fund, and the Board will consider such other actions as it deems necessary or appropriate for the Recovery Fund. How will shareholder voting be handled? Shareholders who own shares of the Recovery Fund at the close of business on March 31, 2015, will be entitled to vote at the Meeting, and will be entitled to one vote for each full share and a proportionate fractional vote for each fractional share that they hold. Approval of the Transaction by the Recovery Fund requires the affirmative vote of the lesser of: (i) a majority of the outstanding shares of the Recovery Fund or (ii) 67% or more of the outstanding shares of the Recovery Fund present at or represented by proxy at the Meeting if the holders of more than 50% of the outstanding shares of the Recovery Fund are present or represented by proxy (“1940 Act Majority Vote”). D. F. King has been retained by the Recovery Fund to collect and tabulate shareholder votes. Please vote by proxy as soon as you receive this Prospectus/Proxy Statement. You may place your vote by completing, signing, and mailing the enclosed proxy card, by calling the number on the enclosed proxy card, or via the Internet by following the on-line instructions. If you vote by any of these methods, the persons appointed as proxies will officially cast your votes at the Meeting. You can revoke your proxy or change your voting instructions at any time until the vote is taken at the Meeting. You may also attend the Meeting and cast your vote in person at the Meeting. For more details about shareholder voting, see the “Voting Information” section of this Prospectus/Proxy Statement. 7 What is the Board’s recommendation regarding the proposal? At a meeting held on February 25, 2015, the Board of the Recovery Fund considered the proposal to reorganize the Recovery Fund with and into the Quest Fund, approved the Plan, and voted to recommend that shareholders of the Recovery Fund vote to approve the Plan. For the reasons set forth in the “REASONS FOR THE TRANSACTION” section of this Prospectus/Proxy Statement, the Board, including the Independent Trustees, has determined that the Transaction is in the best interests of the Recovery Fund and its shareholders. The Board also concluded that no dilution in value would result to the shareholders of the Recovery Fund as a result of the Transaction. Similarly, at a meeting held on February 25, 2015, the Board of FMSF, on behalf of the Quest Fund, determined that the Transaction is in the best interests of the Quest Fund and its shareholders and concluded that no dilution in value would result to shareholders of the Quest Fund as a result of the Transaction. THE BOARD OF THE RECOVERY FUND RECOMMENDS THAT YOU VOTE TO APPROVE THE PLAN. COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS Are there any significant differences between the investment goals, strategies, and policies of the Funds? Investment Goals. The Recovery Fund’s investment goal, which is a fundamental policy ( i.e. , can only be changed by a shareholder vote), is capital appreciation. The Quest Fund’s investment goal, which is also a fundamental policy, is capital appreciation, which may occasionally be short term. The Quest Fund’s secondary goal is income. Principal Investment Strategies. The Recovery Fund seeks to achieve superior risk adjusted returns with a moderate correlation to the U.S. equity markets by investing in U.S. and foreign equity and debt securities in the following categories: (i) special situations/undervalued securities; (ii) distressed companies; and (iii) merger arbitrage securities. The Recovery Fund’s investments may be either long, or, to a lesser degree, short positions, and the Recovery Fund, unlike the Quest Fund, is authorized to utilize a limited amount of leverage. The Quest Fund also invests in U.S. and foreign equity and debt securities but invests primarily in undervalued equity securities. To a lesser extent, the Quest Fund also invests in merger arbitrage securities and the debt and equity of distressed companies. The Recovery Fund may invest a significant portion of its assets in smaller capitalization companies. The Quest Fund currently invests the equity portion of its portfolio primarily to predominantly in mid- and large cap companies ( i.e. , companies with market capitalizations greater than $1.5 billion), with the remaining portion of its equity portfolio in smaller companies. Although the Recovery Fund shares a similar value-oriented approach as that followed by the Quest Fund, as a closed-end mutual fund, however, the Recovery Fund has greater flexibility to invest in illiquid positions and in positions with little or no public float, and to invest proportionately more of its portfolio in distressed, merger arbitrage or other special situations in response to cyclical market changes. In order to take advantage of opportunities to buy more stock, the Recovery Fund, unlike the Quest Fund, is authorized to borrow money from banks (be leveraged) to a limited extent. 8 How do the principal investment risks of the Fund compare? Investments in both Funds involve risks common to most mutual funds. You could lose money by investing in either Fund. The following is a comparison of the Funds’ principal risks: Principal Investment Risks Common to Both Funds: Principal Investment Risks Applicable to the Recovery Fund but not the Quest Fund: Market Value Style Investing Foreign Securities Credit Smaller and Midsize Companies Merger Arbitrage and Distressed Companies High Yield/Lower Rated Debt Securities Focus Derivative Instruments Management Risk of Decline in Fund’s NAV Due to Repurchases Inability to Liquidate Shares Anti-Takeover Provisions Effects of Borrowing and Leverage Liquidity Illiquid securities Short sales Loan Participation and Trade Claims To a lesser extent than the Recovery Fund, the Quest Fund invests in illiquid securities, loan participations and trade claims and engages in short sales. As a result, the Quest Fund is exposed to the risks of such investments and investment techniques but they are not considered principal risks. For more information about the principal investment risks of the Recovery Fund and Quest Fund, please see the section titled: “COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS – What are the principal investment risks associated with investments in the Funds?” What are the differences between a closed-end fund that operates as an interval fund such as the Recovery Fund and an open-end fund such as the Quest Fund? Redemption of Shares . Closed-end interval funds, such as the Recovery Fund, generally engage in continuous sales of shares but do not permit daily redemptions or repurchases of their outstanding shares. Instead, closed-end interval funds offer shareholders limited liquidity by conducting periodic repurchase offers for their shares. The amount of shares that may be purchased by an interval fund is limited to no more than 25% of the outstanding shares per repurchase offer. Currently, the Recovery Fund conducts quarterly repurchase offers for between 5% and 25% of the Recovery Fund’s outstanding shares at NAV. In contrast, open-end funds issue redeemable securities. Open-end funds, like the Quest Fund, generally value their assets on each business day in order to determine the current NAV on the basis of which their shares may be redeemed by shareholders or purchased by investors. The holders of shares of the Quest Fund will have the right to redeem their shares on each business day and realize the value of the shares at the next determined NAV. 9 Portfolio Management . Because the Recovery Fund only repurchases its shares quarterly, it may generally keep its assets fully invested and make investment decisions that take into account cash inflows based on its continuous sales of shares while adjusting for cash outflows from repurchases of its shares only quarterly. In contrast, open-end funds, such as the Quest Fund, must generally honor redemption requests on any business day. Therefore, open-end funds must continuously consider cash inflows and outflows and the liquidity of their portfolios and may be required to sell portfolio securities at disadvantageous times or prices in order to satisfy redemption requests. Based on the historical management of the Recovery Fund and its limited investment in illiquid securities, the Investment Manager does not believe that reorganizing from a closed-end fund to an open-end fund will disadvantage shareholders of the Recovery Fund. Senior Securities and Borrowing . Closed-end funds are permitted to issue “senior securities” representing indebtedness ( e.g. , bonds, debentures and notes) to any lender if they maintain 300% asset coverage for all the borrowings. In addition, closed-end funds may generally issue preferred stock. The Investment Company Act of 1940, as amended (the “1940 Act”) prohibits open-end funds, however, from issuing senior securities representing indebtedness, other than indebtedness to banks where there is asset coverage of at least 300% for all borrowings. Thus, as a matter of law, the Recovery Fund has more flexibility to “leverage” its assets than the Quest Fund has, although, in practice, the Recovery Fund has never used this additional flexibility. The Investment Manager does not believe that the more restrictive requirements will disadvantage shareholders of the Recovery Fund. Illiquid Securities . An open-end fund may invest only up to 15% of its net assets in securities that are not readily marketable or are otherwise considered to be illiquid (“illiquid securities”). By contrast, closed-end, interval funds are subject to less onerous liquidity restrictions under Rule 23c-3 under the 1940 Act. The 15% limit will apply to the Quest Fund after the Transaction. However, the Recovery Fund has generally operated within this 15% limit, and therefore the Investment Manager does not believe that the more restrictive requirement will disadvantage shareholders of the Recovery Fund. What are the distribution and purchase procedures of the Funds? Shares of the Recovery Fund and shares of the Quest Fund are sold on a continuous basis by Distributors. Class A shares of the Recovery Fund and the Quest Fund are generally sold at NAV per share plus a sales charge. The maximum front-end sales charge imposed on purchases of Class A shares of the Recovery Fund and Quest Fund Class A shares is 5.75% with reduced charges for purchases of $50,000 or more and no front-end sales charges for purchases of $1 million or more. There is a 1% early withdrawal charge/contingent deferred sales charge (“CDSC”) that applies to investments of $1 million or more if sold within 18 months following their purchase. Generally, Class C and Advisor Class/Class Z shares of each Fund are not subject to a front-end sales charge or CDSC, but Class C shares of both Funds are subject to an early withdrawal charge/CDSC that applies to investments sold within 12 months following their purchase. Holders of Class A shares of the Recovery Fund will not be assessed a sales charge on their receipt of the Quest Fund Class A shares in connection with the Transaction, and no early withdrawal charge will be charged to the Recovery Fund’s shareholders in connection with the exchange of their shares pursuant to the terms of the Transaction. One difference between the Recovery Fund and the Quest Fund is that the Recovery Fund requires $10,000 as a minimum investment and the Quest Fund only requires $1,000 as a minimum investment. Additional information and specific instructions explaining how to buy shares of each Fund are outlined in each Fund’s prospectus under the heading “Your Account.” The Quest Fund Prospectus enclosed herewith also lists, under the heading “Questions,” phone numbers for you to call if you have any questions about your account. 10 What are the redemption procedures and exchange privileges of the Funds? The Quest Fund is an open-end fund, and its shares may be redeemed at any time at the NAV next calculated after a shareholder’s request is received in proper form. The Recovery Fund is a closed-end fund operating as an interval fund, and unlike the Quest Fund, the Recovery Fund offers shareholders limited liquidity by conducting periodic repurchase offers for their shares. Shares of the Recovery Fund may be redeemed only pursuant to quarterly offers by the Recovery Fund to repurchase a designated percentage of the outstanding shares owned by the Recovery Fund’s shareholders. For more information on the Recovery Fund’s repurchase offer, see “Periodic Offers by the Fund to Repurchase Shares from Shareholders” in the Recovery Fund Prospectus. Shares of the Recovery Fund may be repurchased and shares of the Quest Fund may be redeemed at the Fund’s respective NAV per share, subject to any applicable early withdrawal charge/CDSC. For purchases of $1 million or more, redemptions of Class A shares of each Fund that were purchased without an initial sales charge generally are subject to a 1% early withdrawal charge/CDSC if sold within 18 months following their purchase. Repurchase/redemptions of Class C generally are subject to a 1% early withdrawal charge/CDSC if sold within 12 months following their purchase. Each Fund has similar exchange privileges except that the Recovery Fund’s shareholders may exchange their shares for shares of another Franklin Templeton Fund only in conjunction with a periodic repurchase offer. Additional information and specific instructions explaining how to redeem and exchange shares of each Fund are outlined in each Fund’s prospectus under the heading “Your Account.” Who manages the Funds? A board of trustees provides general oversight of the business and affairs of each Fund. The Recovery Fund is a diversified, closed-end management investment company registered with the SEC. The Recovery Fund is also commonly called an “interval fund” due to its repurchase of its shares at regular intervals. The Quest Fund is a diversified series of FMSF, an open-end management investment company registered with the SEC. Investment manager. FMA serves as investment manager for both Funds. FMA is a wholly owned subsidiary of Franklin Resources, Inc. (“FRI”). FRI is a publicly owned holding company with its principal offices located at One Franklin Parkway, San Mateo, CA 94404-1906. FMA and its affiliates serve as investment manager or administrator to 154 registered investment companies, with approximately 46 U.S.-based funds or series. FRI had more than $894.1 billion in assets under management as of February 28, 2015. Charles B. Johnson (former Chairman and Director of FRI) and Rupert H. Johnson, Jr., are principal shareholders of FRI. 11 Under an agreement with FMA, Franklin Templeton Investment Management Limited (FTIML), The Adelphi, 1-11 John Adam Street, London, WC2N 6HT, England, is the Recovery Fund’s sub-advisor. FTIML provides FMA with investment management advice and assistance. For purposes of the Recovery Fund’s investment strategies, techniques and risks, the term “Investment Manager” includes any sub-adviser. The Recovery Fund and Quest Fund are each managed by a team of dedicated professionals focused on investments in distressed companies, merger arbitrage securities and undervalued securities. The portfolio managers of the team are as follows: Recovery Fund Management Team Quest Fund Management Team Shawn M. Tumulty , Vice President of Franklin Mutual. Mr. Tumulty has been a portfolio manager of the Recovery Fund since 2005. He joined Franklin Templeton Investments in 2000. Keith Luh , CFA Portfolio Manager of Franklin Mutual. Mr. Luh has been a portfolio manager of the Recovery Fund since 2009. He joined Franklin Templeton Investments in 2005. Christian Correa , CFA Portfolio Manager of FTIML. Mr. Correa has been a portfolio manager of the Recovery Fund since 2004. He joined Franklin Templeton Investments in 2003. Shawn Tumulty, Christian Correa and Keith Luh are jointly responsible for the day-to-day management of the Recovery Fund. Shawn M. Tumulty , Vice President of FMA. Mr. Tumulty has been a portfolio manager of the Quest Fund since 2003. He joined Franklin Templeton Investments in 2000. Keith Luh , CFA Portfolio Manager of FMA. Mr. Luh has been a portfolio manager of the Quest Fund since 2010. He joined Franklin Templeton Investments in 2005. Shawn Tumulty and Keith Luh are jointly responsible for the day-to-day management of the Quest Fund. These co-portfolio managers have equal authority over all aspects of a Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. The degree to which each manager may perform these functions, and the nature of these functions, may change from time to time. The Statement of Additional Information for the Recovery Fund dated August 1, 2014, as amended and supplemented to date (the “Recovery Fund SAI”) and the Statement of Additional Information for the Quest Fund dated May 1, 2015, as amended and supplemented to date (the “Quest Fund SAI”) provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Funds. For information on how to obtain a copy of the Recovery Fund SAI and Quest Fund SAI, please see the section entitled “Information about the Fund.” 12 Manager of Managers Structure . FMA and the Quest Fund has the ability to operate under an exemptive order from the SEC that allows the Quest Fund to operate in a “manager of managers” structure whereby FMA, as the Quest Fund’s investment manager, can appoint and replace both wholly owned and unaffiliated sub-advisors, and enter into, amend and terminate sub-advisory agreements with such sub-advisors, each subject to Board approval but without obtaining prior shareholder approval (the “Manager of Managers Structure”). The Quest Fund will, however, inform shareholders of the hiring of any new sub-advisor within 90 days after the hiring. The SEC exemptive order provides the Quest Fund with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approval of sub-advisory agreements with such sub-advisors. The use of the Manager of Managers Structure with respect to the Quest Fund is subject to certain conditions that are set forth in the SEC exemptive order. Under the Manager of Managers Structure, FMA has the ultimate responsibility, subject to oversight by the FMSF Board, to oversee sub-advisors and recommend their hiring, termination and replacement. FMA will also, subject to the review and approval of the FMSF Board set the Quest Fund’s overall investment strategy; evaluate, select and recommend sub-advisors to manage all or a portion of the Quest Fund’s assets; and implement procedures reasonably designed to ensure that each sub-advisor complies with the Quest Fund’s investment goal, policies and restrictions. Subject to review by the FMSF Board, FMA will allocate and, when appropriate, reallocate the Quest Fund’s assets among sub-advisors and monitor and evaluate the sub-advisors’ performance. Currently, the Quest Fund has not engaged any sub-advisors and has no intention to do so in the future. What are the Funds’ investment management fees? Recovery Fund’s Investment Management Fee Rates . The Recovery Fund is contractually obligated to pay FMA a performance-based fee for managing the Recovery Fund’s assets. However, since 2011, FMA has contractually agreed to limit its management fees to an annual rate of 0.50% of the Fund’s average daily net assets. For a detailed description of the performance-based fee, see “Management Fees” in the Recovery Fund Prospectus. Consistent with the SEC guidance regarding terminating a performance fee, FMA provided notice to the Recovery Fund’s Board of its intention to terminate its performance based fee. In accordance with SEC guidance, the current contractual management fee cap at 0.50% will remain in effect through the closing date of the Transaction if the Transaction is approved by shareholders. For the fiscal year ended March 31, 2014, the Recovery Fund paid FMA management fees of $298,591. Quest Fund’s Investment Management Fee Rates . The management fee schedule for the Quest Fund is as follows: · 0.675% of the value of net assets up to and including $5 billion; 13 · 0.645% of the value of net assets over $5 billion up to and including $7 billion; · 0.625% of the value of net assets over $7 billion up to and including $10 billion; · 0.615% of the value of net assets over $10 billion. The effective management fee for the Quest Fund as of December 31, 2014 was 0.67%. For the fiscal year ended December 31, 2014, the Quest Fund paid FMA management fees of $38,775,208. For more information about each Fund’s investment management fee, see the Recovery Fund Prospectus under the heading “Management-Management Fees” and the Quest Fund Prospectus under the heading “Fund Details-Management.” What are the fees and expenses of each Fund and what might they be after the Transaction? The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Funds. The tables also show the estimated fees and expenses for the Quest Fund, assuming that the Transaction had been completed as of the beginning of the Quest Fund’s last completed fiscal year. The purpose of the tables is to assist you in understanding the various costs and expenses that you would bear directly or indirectly as a shareholder of the Quest Fund. You will not pay any initial or deferred sales charge in connection with the Transaction. TABLE OF SHAREHOLDER FEES (both Funds) The following table shows shareholder fees paid directly from a new investment, which will remain the same after the Transaction. You will not pay these charges in connection with the Transaction. Shareholder Fees (fees paid directly from your investment) Class A Class C Class Z/Advisor Class Maximum sales charge (load) imposed on purchase (as a percentage of offering price) 5.75% None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sales proceeds) None
